Title: I. Queries to John Mercer, 20 April 1759
From: Washington, George
To: Mercer, John

 

Sir,
Williamsburg 20. April 175⟨9⟩

Be pleased on the other side to answer the following queries in a full and ample manner and oblige very much, Yr most Obedt Servt

Go: ⟨Washington⟩

 
First—Does the Law require that all the Personal Estate (Negros only excepted) of the late Colo. Custis be sold, in order to lay of[f] his Widows dower and daughter’s part. or can it be done by the Inventory & appraisment—or lastly by dividing the Estate as it stands at this present—Which of these three is the Right Method? & has Mrs Washington a ⟨C⟩laim to one third of the Chattels of every kind whatsoever?
Second—What Steps are necessary to Effect this in either Case? & how is the Money and Bonded Debts to be divided?
Third—Has Mrs Washington a Right to take any part of the Furniture or Personal Estate (negroes excepted as before) at the Appraisment price? or is she under a necessity of taking the whole or none?
Fourth—Whether if the Law does not require the whole Personal Estate to be sold, I have notwithstanding a power, or can obtain one (& by what means) to sell such parts as I ⟨consider⟩ to be for the Estate Interest?
Fifth—Is Mrs Washington obligated to render ⟨an Acco⟩unt of every thing Inventoried & appraised? I mean Household goods that perhaps are broke or worn out, Plantation Utensils that are lost or used—Liquors &ca that may have ⟨bee⟩n Drank—and if She is what sort of an Acct is requird by Law? and whether that account shoud be previous to a Division of the ⟨Estate?⟩
Sixth—Has she not a Right to have her Expences of every kind borne, as well those which may Relate to her particular self, as to House keeping &ca in general? Does that Right still continue till a Division be made, or did it cease upon her Marriage[?]
Seventh—Whether is it necessary to get appointed Guardian, and Manager of ⟨the⟩ Estate & ⟨of the⟩ Children—or do I become

so as Husband ⟨to her illegible⟩ obtaind the administration? But ⟨mutilated⟩ that some ⟨one other than myself⟩ shoud be choose Guardian till a Division ⟨of⟩ the Estate & a Settlement be made.
Eighth—If Dunbar obtains his Suit at Law against Colo. Custis’s Estate, how far will Mrs Washington’s Dower be liable?
Ninth—If the Money and Chattels which in any other Case ⟨woud⟩ have become my absolute property, shoud be made liable—am I accountable for the Principal & Interest, of what I may now receive—or the Principal only?
